— In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Kings County (Heller, J.), dated April 10, 1984, which dismissed the writ, and granted the application for his extradition to the State of Michigan. Upon agreement of the parties, the papers filed in this court in the above matter are deemed to constitute the notice of appeal from the judgment dated April 10, 1984, and the oral presentation before this court is deemed to be the argument of the appeal, f Judgment affirmed, without costs or disbursements. Temporary stay in the order to show cause dated April 11, 1984 vacated forthwith. 11 Petitioner failed to satisfy his burden of establishing by conclusive evidence that he was not present in the demanding State on the date the crime was committed (People ex rel. Higley v Millspaw, 281 NY 441). Titone, J. P., Gibbons, Brown and Lawrence, JJ., concur.